Citation Nr: 1019144	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  07-15 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as a result of asbestos 
exposure. 

2.  Entitlement to service connection for right ear hearing 
loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to 
September 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the Veteran's previously denied claim of 
entitlement to service connection for hearing loss, and 
denied the Veteran's claims of entitlement to service 
connection for COPD, to include as a result of asbestos 
exposure.
 
In December 2007, the Veteran testified before the 
undersigned Veterans Law Judge, seated at the RO in North 
Little Rock, Arkansas.  A transcript of the hearing has been 
associated with the claims file. 

In a December 2008 decision, the Board remanded the case for 
additional development.  The evidentiary record has been 
adequately developed in substantial compliance with all prior 
Board remand instructions and has been returned to the Board 
for further appellate review.


FINDINGS OF FACT

1.  The Veteran's COPD first manifested many years after his 
separation from service and is not related to his service or 
to any incident therein, including exposure to asbestos.

2.  The Veteran demonstrated right ear hearing loss upon 
entry into service and did not demonstrate a worsening or 
aggravation of the same during service.


CONCLUSIONS OF LAW

1.  COPD was not incurred in or aggravated by service, and is 
not proximately due to or the result of exposure to asbestos.  
38 U.S.C.A. § 1101, 1110, 1112, 1113, 5013, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2009).

2.  The Veteran's preexisting right ear hearing loss was not 
aggravated during service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1153, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record:  (1) that is 
necessary to substantiate the claim; (2) that the claimant is 
to provide; and (3) that VA will attempt to obtain.  Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

In a letter dated in April 2005, sent before the initial 
adjudication of the claims, the Veteran was notified of the 
evidence not of record that was necessary to substantiate the 
claims.  He was told that he needed to provide the names of 
persons, agencies, or companies who had additional records to 
help decide his claims.  He was informed that VA would 
attempt to review his claims and determine what additional 
information was needed to process his claims, schedule a VA 
examination if appropriate, obtain VA medical records, obtain 
service records, and obtain private treatment reports as 
indicated.  

A January 2009 letter also informed the Veteran regarding the 
appropriate disability rating or effective date to be 
assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Since the Board has concluded that the preponderance 
of the evidence is against the claims any questions, 
including the timeliness of the notice thereof, as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of the Veteran's case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes:  (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or 
recurrent symptoms of a disability; (2) an in-service event, 
injury, or disease; and (3) the current disability may be 
associated with the in-service event, but (4) there is 
insufficient evidence to make a decision on the claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As to the Veteran's claim of entitlement to service 
connection for COPD, he was afforded a VA examination in 
January 2007 and a specific opinion as to his claim was 
obtained.  As to the Veteran's claim of entitlement to 
service connection for right ear hearing loss, the Veteran 
was afforded a VA audiological evaluation in January 2007 and 
a specific opinion as to his claim was rendered in a February 
2007 addendum.  There is no evidence indicating that such 
examinations are inadequate for the Board's purposes, and 
Veteran has not asserted such. 

In this case, the Veteran's service treatment records and all 
identified, authorized, and available post-service treatment 
records relevant to the issues on appeal have been requested 
or obtained.  Accordingly, all available records and medical 
evidence have been obtained in order to make an adequate 
determination as to these claims.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

COPD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases will be rebuttably presumed if they are manifest to 
a compensable degree within one year following active 
service.  The Veteran's COPD, however, is not a disability 
for which service connection may be granted on a presumptive 
basis. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  The presumptive provisions of the 
statute and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 C.F.R. § 
3.303(d).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Where a combat wartime veteran alleges he suffers disability 
due to an injury incurred in service, 38 U.S.C.A. § 1154(b) 
must be considered.  Collette v. Brown, 82 F.3d 389 (Fed. 
Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza 
v. Brown, 7 Vet. App. 498 (1995).  In this case, the Veteran 
served during wartime; however, his service personnel 
records, including his service separation form are silent for 
awards or decorations indicating combat service.  Thus, 38 
U.S.C.A.               § 1154(b) is not for application.

The Veteran seeks service connection for COPD.  He contends 
that he was exposed to asbestos while serving aboard the 
U.S.S. Boulder and during dry dock.  Specifically, at the 
time of his March 2005 claim of entitlement to service 
connection for COPD, the Veteran asserted that he was exposed 
to asbestos while he was around general piping and heat and 
steam ducts of the ship, and while he was removing pipe 
insulation.  At the time of his December 2007 hearing before 
the Board, the Veteran reported that he was in the supply 
division and that his office and berthing area were located 
in the bottom of the ship, near the engine room.  The Veteran 
asserted that the pipes aboard ship were insulated in 
material containing asbestos.  

In cases involving asbestos exposure, the claim must be 
analyzed under VA administrative protocols.  Ennis v. Brown, 
4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 
428, 432 (1993).  Although there is no specific statutory or 
regulatory guidance regarding claims for residuals of 
asbestos exposure, VA has several guidelines for compensation 
claims based on asbestos exposure.  See M21-1, VBA 
Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 
MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and 
Section H, Topic 29 (Dec. 13, 2005).

Additionally, the Board must follow development procedures 
specifically applicable to asbestos-related claims.  Ashford 
v. Brown, 10 Vet. App. 120, 124-125 (1997).  VA must 
determine whether military records demonstrate evidence of 
asbestos exposure during service, whether there was pre-
service and/or post-service occupational or other asbestos 
exposure, and whether there is a relationship between 
asbestos exposure and the claimed disease.

The Veteran's service personnel records indicate that he 
served in the United States Navy from October 1971 to 
September 1974.  The Veteran's military occupational 
specialty is listed as Water Trans. Occups.  The Veteran's 
records demonstrate that he was aboard the U.S.S. Boulder 
from February 8, 1972 to approximately October 1974.  While 
the Veteran's service personnel records are silent for a 
finding that the Veteran was exposed to asbestos, the Board 
notes that he did serve aboard a Navy ship, and may have been 
exposed to asbestos.  However, mere exposure to a potentially 
harmful agent is insufficient for eligibility for VA 
disability benefits.  The medical evidence must show not only 
a currently diagnosed disability, but also a nexus, that is, 
a causal connection, between the current disability and 
exposure to asbestos in service.  Hickson v. West, 12 Vet. 
App. 247 (1999).

The first requirement for service connection, medical 
evidence of a current disability, has been met.  On VA 
examination in January 2007, the Veteran was diagnosed with 
COPD.

The second requirement for service connection, medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury, however, has not been 
met. 

Report of Medical Examination dated in September 1971 and 
conducted for the purpose of entry into service, indicates 
that no disqualifying defects were noted.  Physical 
examination was silent for any abnormality of the lungs and 
chest.  Report of Medical History dated at that time and 
completed by the Veteran indicates that he reported a history 
of shortness of breath and pain or pressure in the chest.  
The Veteran reported a history of hay fever.  

Service treatment records dated in December 1971 indicate 
that the Veteran complained of coughing up blood and a cold.  
Service treatment records dated in January 1972 indicate that 
the Veteran was examined and found to be physically qualified 
for transfer.  Service treatment records dated in May 1972 
and October 1973 indicate that the Veteran complained of 
coughing up blood.  Physical examination in October 1973 
revealed chest congestion, without rales, and the Veteran was 
diagnosed with viral syndrome.  Report of Medical Examination 
dated in July 1974 and conducted for the purpose of 
separation from service, is silent for any abnormality of the 
lungs and chest.  

The Veteran's service treatment records are negative for any 
complaint, treatment, or diagnosis of COPD or a chronic 
respiratory disorder, aside from coughing up blood diagnosed 
on one occasion as viral syndrome.  Such records are also 
negative for asbestosis or any other asbestos-related 
disease.  COPD, or a chronic respiratory condition, was not 
found on examination at separation.  Thus, the Board finds 
that there was no evidence of COPD, or a chronic respiratory 
condition, at separation.  38 C.F.R. § 3.303(b).

Assuming arguendo that the Veteran incurred COPD or a chronic 
respiratory condition during service, the Board turns to a 
discussion of whether the third requirement of service 
connection, medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability, is 
met.  The Board finds that the probative evidence of record 
indicates that there is no such nexus.

On VA examination in January 2007 the Veteran complained of a 
dry cough, shortness of breath after two or three blocks of 
walking, and occasionally wheezing.  The Veteran reported 
that he used an inhaler twice daily and a rescue inhaler 
three-to-six times daily.  The examiner noted that the 
Veteran was diagnosed with COPD approximately four years 
prior.  The examiner noted that the Veteran began smoking at 
age nineteen and continues to smoke.  The examiner noted that 
the Veteran reported that he had cut down his smoking from 
one pack of cigarettes each day to one-half pack each day.  

In January 2007, the Veteran reported that he was exposed to 
asbestos during service in the shipyard and around piping.  
The examiner noted that while the Veteran was exposed to a 
minimal amount of asbestos during service, his October 2006 
x-ray examination was silent for any evidence of asbestos-
related lung disease.  The examiner also noted that results 
of lung function studies in 2005 revealed an obstructive 
abnormality.  Physical examination in January 2007 revealed 
diffuse expiratory wheezes over the lower half of both lungs, 
and somewhat diminished breath sounds, bilaterally.  The 
examiner opined that the Veteran's COPD was not related to 
asbestos exposure.  The examiner reasoned that the Veteran's 
COPD was instead etiologically-related to cigarette smoking.  

The Board notes that the examiner did not include an opinion 
as to the relationship between the Veteran's COPD and his 
service, without consideration of exposure to asbestos.  
However, as the examiner opined that the Veteran's COPD was 
not related to asbestos exposure because such was instead 
related to cigarette smoking, such is not required.  As there 
exists probative evidence of record as to the etiology of the 
Veteran's COPD, a remand for an addendum to the VA examiner's 
opinion on this point would serve no purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran).

The Veteran, at the time of his December 2007 hearing before 
the Board, asserted that his VA physician told him that his 
COPD was due to exposure to asbestos, and that another doctor 
has since agreed.  A review of all VA treatment records 
associated with the claims file fails to demonstrate that any 
of the Veteran's treatment providers opined as to the whether 
his COPD was related to service, including exposure to 
asbestos.

The Veteran has asserted that he is entitled to service 
connection for COPD because such is related to his period of 
service, specifically, exposure to asbestos.  The Board notes 
here that the Veteran is not competent or qualified, as a 
layperson, to render an opinion concerning medical causation.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Specifically, where the determinative issue is 
one of medical causation, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu, supra.  In this regard, the Veteran, as 
a layperson, lacks the competency to opine on the etiological 
cause of his COPD.  The Veteran has not asserted that he has 
the specialized medical knowledge, training, or experience, 
to opine as to the etiological cause of his claimed 
disability.

The Board notes that service connection is not warranted on a 
direct basis.  In this case, there is no probative evidence 
indicating that the Veteran's COPD was incurred in or 
aggravated by his service or existed continuously since 
service.  The Veteran, at the time of his December 2007 
hearing before the Board, asserted that he first noticed 
symptoms with respect to his breathing six years prior.  On 
VA examination in January 2007, the Veteran reported that he 
was diagnosed with COPD four years prior.  The earliest 
evidence, to include history, of COPD is in May 2005, 
approximately 32 years after separation from service.  In 
view of the lengthy period without evidence of treatment, 
there is no evidence of a continuity of treatment, and this 
weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, while there is probative evidence of current COPD, 
there is no probative evidence of an in-service incurrence of 
COPD or a chronic respiratory disorder and no probative 
evidence establishing a medical nexus between military 
service, including exposure to asbestos, and the Veteran's 
current COPD.  Thus, service connection for the same on a 
direct basis is not warranted.  Also, the Veteran is not 
entitled to service connection on a presumptive basis because 
COPD is not a condition for which service connection may be 
granted on a presumptive basis.

In sum, the weight of the probative evidence demonstrates 
that the Veteran's COPD is not related to his service or to 
any incident therein, including exposure to asbestos.  The 
Board finds that the preponderance of the evidence is against 
the claim of entitlement to service connection for COPD, to 
include as due to exposure to asbestos, must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Right Ear Hearing Loss

The Veteran seeks service connection for right ear hearing 
loss on the basis that he was exposed to acoustic trauma in 
service.  At the time of the Veteran's December 2007 hearing 
before the Board, he asserted that he fired weapons aboard 
ship without hearing protection.

Every Veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled into service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2009); see also VAOPGCPREC 3-03 and Wagner 
v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

The presumption of soundness attaches only where there has 
been an induction examination that did not detect or note the 
disability about which the Veteran later complains.  See 
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulations expressly provide that the term "noted" signifies 
"[o]nly such conditions as are recorded in examination 
reports."  38 C.F.R. § 3.304(b).  A "[h]istory of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions."  Id.  

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).

Report of Medical Examination dated in September 1971 and 
conducted for the purpose of entry into service, indicates 
that no disqualifying defects were noted.  Audiological 
examination revealed that the Veteran's pure tone thresholds, 
in decibels, for the right ear were 5, 45, 45, 40, measured 
at 500, 1000, 2000, and 4000 Hertz, respectively. 

As the Veteran demonstrated an auditory threshold in any of 
the above-referenced frequencies of 40 decibels or greater, 
the Board finds that he demonstrated right ear hearing loss 
comporting with VA standards at the time of his entry into 
service.  Thus, such disability was detected upon entry, and 
the Veteran's right ear hearing loss is deemed to have pre-
existed his service.

Having determined that the Veteran in this case is not 
entitled to the presumption of soundness as to right ear 
hearing loss, the remaining question before the Board is 
whether such condition was aggravated beyond natural 
progression as a result of his service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.

Service treatment records dated in December 1971 indicate 
that the Veteran was diagnosed with otitis media of the right 
ear.  Service treatment records dated in October 1972 
indicate that the Veteran reported hearing loss in the right 
ear.  Wax was removed from the Veteran's ear and he was 
diagnosed with acute external otitis.  Service treatment 
records dated in November 1972 indicate that the Veteran 
complained of bilateral ear pain.  Wax was removed from the 
Veteran's ears, and redness was noted in the right ear.  

Report of Medical Examination dated in July 1974 and 
conducted for the purpose of separation from service, is 
silent for any abnormality of the ears.  Audiological 
examination at that time revealed 15/15 hearing acuity in the 
right ear by whisper voice testing.  The Board notes that 
while the standard hearing test used at the time of the 
Veteran's separation from service, whispered voice testing, 
may not rule out a high frequency hearing loss, it does 
indicate grossly normal hearing at the time of examination.

On VA audiological evaluation in January 2007 the Veteran 
reported his in-service military exposure to include loading 
guns aboard ship.  The Veteran's claims file was not 
available.  The Veteran's pure tone thresholds, in decibels, 
for the right ear were 20, 25, 30, 35, 45, measured at 500, 
1000, 2000, 3000, and 4000, Hertz, respectively.  The 
Veteran's speech recognition score in the right ear was 90 
percent.  The audiologist reported that she was unable to 
render an opinion as to the etiology of the Veteran's hearing 
loss without review of the claims file without resorting to 
speculation.

The audiologist that conducted the January 2007 VA evaluation 
offered an addendum to her examination report subsequent to 
review of the Veteran's claims file.  In the addendum, dated 
in February 2007, the audiologist reported that the Veteran 
demonstrated moderate right ear hearing loss at 1000 and 2000 
Hertz and mild right ear hearing loss at 4000 Hertz at the 
time his September 1971 service entrance examination.  She 
reported that the results of whisper voice testing were 
within normal limits at the time of the Veteran's July 1974 
service separation examination.  She noted the Veteran's in-
service treatment for wax removal and otitis.  The 
audiologist opined that the Veteran's preexisting right ear 
hearing loss was not further aggravated by his military 
service.  She reasoned that the Veteran's hearing acuity in 
the right ear had improved significantly since the time of 
his entrance into service.  

The Board notes that the Veteran submitted an opinion from 
his private audiological provider.  The treatment provider, 
in December 2007, opined that the Veteran's moderately severe 
sensorineural hearing loss was consistent with exposure to 
loud noise from guns during military service.  The provider 
did not review the Veteran's claims file, nor did he provide 
a rationale for his opinion.

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

The December 2007 opinion rendered by the Veteran's private 
provider was made without the benefit of a review of the 
Veteran's claims file.  As relevant facts related to the 
Veteran's medical history were included in his claims file, 
it is significant in this case that the private provider did 
not have the benefit of such facts.  The Board notes, 
however, that the review of a Veteran's claims file, as it 
pertains to obtaining an overview of a Veteran's medical 
history, is not a requirement for a private medical opinion, 
and such opinion may not be discounted solely because the 
private clinician did not review the claims file.  Nieves- 
Rodriguez v. Peake, No. 06-312 (U.S. Vet. App. Dec. 1, 2008).

A review of the Veteran's claims file would have given the 
private provider an opportunity to consider the report of the 
Veteran's September 1971 service entrance examination wherein 
he demonstrated right ear hearing loss.  Thus, the private 
provider did not submit an opinion relating to the Board's 
inquiry in the present appeal, specifically, whether the 
Veteran's preexisting right ear hearing loss was aggravated 
beyond natural progression as a result of his service.  As 
such, the private provider's December 2007 opinion is of 
little probative value.

Thus, the Board finds that the most probative opinion of 
record as to whether the Veteran's preexisting right ear 
hearing loss was aggravated beyond natural progression as a 
result of his service is the opinion rendered by the VA 
audiologist in February 2007.  The February 2007 opinion was 
made subsequent to audiological evaluation and review of the 
Veteran's relevant medical history, specifically to include 
evidence of preexisting right ear hearing loss.  

The Veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Thus, the Veteran is competent to report 
that he experienced loud noise and perceived decreased 
hearing acuity during service.  Competency of evidence 
differs from weight and credibility.  The former is a legal 
concept determining whether testimony may be heard and 
considered by the trier of fact, while the later is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  Rucker v. 
Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 
465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) 
(although interest may affect the credibility of testimony, 
it does not affect competency to testify).  There is no 
evidence that the Veteran's statements are not credible.  
However, in this case, the Veteran has not offered statements 
relevant to the Board's inquiry in the present appeal, 
whether the Veteran's preexisting right ear hearing loss was 
aggravated beyond natural progression as a result of his 
service.  Thus, the Veteran's statements are of little 
probative value.





	(CONTINUED ON NEXT PAGE)




In sum, the weight of the probative evidence demonstrates 
that the Veteran's preexisting right ear hearing loss was not 
aggravated beyond natural progression as a result of his 
service, and the claim of entitlement to service connection 
for right ear hearing loss must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for COPD, to include as a result of 
asbestos exposure, is denied. 

Service connection for right ear hearing loss is denied. 



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


